DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 17 of US Patent 11,416,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 & 8 of the instant application is anticipated by copending application claims 1 & 18 in that claims 1 & 17 of the copending application contain all the limitations of claims 1 & 8 of the instant application. Claims 1 & 8 of the instant application therefore is not patently distinct from the copending application claims and as such is unpatentable for obvious-type double patenting. 
Claims of Instant Application 17/014,115
Claims of US Patent 11,416,714 B2
1. A computer-implemented method, comprising: 
receiving a video stream comprising a sequence of images; 
directing a focus of attention of a computer-implemented system to a first image of the sequence of images; 
identifying a representation of an object by interpreting a plurality of pixels within the first image by application of a computer-implemented neural network; 
determining a plurality of attributes associated with the representation of the object; 
generating a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object; and 
delivering to a user a communication that is responsive to the user interacting with the visual user interface, wherein the communication references the attributes of the representation of the object.
1. A computer-implemented method, comprising: receiving a video stream comprising a sequence of images; 
directing a focus of attention of a computer-implemented system to a first image of the sequence of images;
identifying a representation of an object by interpreting a plurality of pixels within the first image; 

determining a plurality of attributes associated with the representation of the object; 






delivering to a user a communication comprising a plurality of syntactical elements, wherein the communication references the attributes of the representation of the object; and 
directing the focus of attention of the computer-implemented system to the specified area of the first image of the sequence of images, wherein the focus of attention is determined in response to a question that is asked by a user and the focus of attention is in accordance with an expected latency between the delivery of the user's question and the user's attention to the image or images that the user's question references.
8. A computer-implemented system comprising one or more processor-based devices configured to: receive a video stream comprising a sequence of images; 
direct a focus of attention of the computer-implemented system to a specified area of a first image of the sequence of images; 
infer a representation of an object by interpreting a plurality of pixels that are associated with the specified area of the first image; 
determine attributes associated with the representation of the object; 
generate a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object; and 
deliver to a user a natural language communication that is responsive to the user interacting with the visual user interface, wherein the communication references the attributes associated with the representation of the object.
17. A computer-implemented system comprising one or more processor-based devices configured to: receive a video stream comprising a sequence of images; 
direct a focus of attention of the computer-implemented system to a specified area of a first image of the sequence of images; 
infer a representation of an object by interpreting a plurality of pixels that are associated with the specified area of the first image; 
determine attributes associated with the representation of the object; 





deliver to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object; and direct the focus of attention of the computer-implemented system to the specified area of the first image of the sequence of images, wherein the focus of attention is determined in response to a question that is asked by a user and the focus of attention is in accordance with an expected latency between the delivery of the user's question and the user's attention to the image or images that the user's question references.



Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection, set forth in this Office action.
Regarding claim 1, and similarly regarding claim 8, the prior art of record, alone or in combination, fails to teach at least “determining a plurality of attributes associated with the representation of the object; generating a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object; and delivering to a user a communication that is responsive to the user interacting with the visual user interface, wherein the communication references the attributes of the representation of the object”.
At best, Krishnaswamy et al (US 20180276841) teaches in ¶92 objects or ROIs are then provided for object detection and ¶140-145 such projections may be a visual overlay for a mobile augmented reality (MAR) application. Under the control of one or more software applications 1316, platform 1302 may display user interface 1322 on display 1320; allow the user to control and provide data to the computer or television using physical gestures; ¶145 Movements of the navigation features of controller 1350 may be replicated on a display (e.g., display 1320) by movements of a pointer, cursor, focus ring, or other visual indicators displayed on the display.


Claims 15-20 are allowed.
Regarding claim 15, the prior art of record, alone or in combination, fails to teach at least “generating a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object, receiving a communication from a user that is directed to the visual indicator; and invoking, responsive to the communication, an augmented reality display that integrates the representation of the object with content that is selected by the user.
At best, Krishnaswamy et al (US 20180276841) teaches in ¶140-145 such projections may be a visual overlay for a mobile augmented reality (MAR) application. Under the control of one or more software applications 1316, platform 1302 may display user interface 1322 on display 1320; allow the user to control and provide data to the computer or television using physical gestures; ¶145 Movements of the navigation features of controller 1350 may be replicated on a display (e.g., display 1320) by movements of a pointer, cursor, focus ring, or other visual indicators displayed on the display.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 06/27/2022 have been with respect to the nonstatutory double patenting rejection are fully considered but they are not persuasive. Further details are noted above under the Double Patenting heading. The nonstatutory double patenting rejection remains and needs to be addressed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669